                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 TIFFANY HOPKINS,

                Plaintiff,

         V.                                                          Case No. 3:19-cv-00157-AC

 GENESIS FS CARD SERVICES, INC.,                                         OPINION AND ORDER


                Defendant.



MOSMAN,J.,

       On January 9, 2020, Magistrate Judge John V. Acosta issued his Findings and

Recommendation ("F&R") [ECF 26], recommending that Defendant's Motion to Compel

Arbitration and Dismiss [ECF 15] should be denied. Neither party filed objections.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121



1 - OPINION AND ORDER
(9th Cir. 2003). While the level of scrutiny under which I am required to review the F &R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge Acosta's recommendation. I ADOPT the F&R [26] and

DENY Defendant's Motion to Compel Arbitration and Dismiss [15].

       IT IS SO ORDERED.

       DATED this~ay of January, 2020.


                                                                  MvJ~
                                                             MICHAEL w. MOSM
                                                             United States District Judge




2 - OPINION AND ORDER
